Title: From Alexander Hamilton to James Miller, 21 October 1799
From: Hamilton, Alexander
To: Miller, James


          
            Sir,
            New York October 21. 1799
          
          If not already done it is necessary that a sum of about six Two Three thousand Dollars should be placed in the command of the Agent whom you may have engaged to provide articles for the Quarters at Harpers Ferry.
          W
          A letter from Col Parker just received informs me that ground before belonging to the public has been fixed upon for the winter Quarters at Harpers Ferry. But there not being on the spot Timber sufficient for hutting application was made to Mr. Mackie for procure it to-gether with other materials
          It appears to me in consequence expedient if not already done that a sum of about five thousand Dollars should be placed in the command and disposal of Mr. Mackie. If I recollect rightly you informed me he was your Agent
          With great considn—
          Js. Miller Es Ass QMG
        